DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark A. Logan on June 15, 2022.

The application has been amended as follows: 
In the claims:

AMENDMENTS TO THE CLAIMS 
1 – 14. (Cancelled) 
15.  (Currently Amended) A method for operating, installed in an automated plant, a field device[[,]] that is connected for communication with a field access unit via a first communication network of a fieldbus of automation technology, the method comprising: 
invoking a link of the field device in a client computer, wherein the link is composed at least of a protocol field and a parameter field, wherein the invoking of the link initiates steps as follows: 
starting on the client computer a first frame application, including [[an]]a Field Device Tool (FDT)-frame application, [[an]]a Field Device Integration (FDI)-host, a Device Description (DD)-host, or an Electronic Device Description (EDD)-host, associated with the protocol field of the link; 
transferring the link to the first frame application on the client computer and 
extracting by the first frame application at least one piece of information contained in the parameter field; 
configuring a communication path between the client computer and the field device 
via the field access unit using the at least one piece of information; and 
opening a device driver associated with the field device, or a device description 
associated with the field device, in the first frame application on the client computer. 
(Currently Amended) The method as claimed in claim 15, further comprising: 
establishing the configured communication path between the client computer and the field 
device; and servicing the field device with the first frame application via the established communication path, wherein the servicing includes a querying of data produced by the field device, a parametering, or re-parametering, of the field device, and a querying of diagnostic reports of the field device. 
(Currently Amended) The method as claimed in claim 15, further comprising: 
at a first point in time, placing service commands in the opened device driver and storing the service commands, wherein no connection between the field device and the client computer is present. 
(Previously Presented) The method as claimed in claim 17, further comprising: 
at a second point in time, establishing the configured communication path between the 
client computer and the field device and executing the service commands. 
(Previously Presented) The method as claimed in claim 15, wherein the parameter field includes at least one of the following: 
a network address of the field access unit; a network address of the field device;  a network path of the field device; and an identifier of the field device. 
(Currently Amended) The method as claimed in claim 15, wherein the link is invoked from a first Web application located in a remote server, from a second Web application executable via the Internet in the client computer, or from an application different from the first frame application and executable in the client computer. 
(Previously Presented) The method as claimed in claim 20, wherein the link is invoked by a Web browser of the client computer. 
(Previously Presented) The method as claimed in claim 15, wherein the link is invoked by opening a file executable in the client computer. 
(Previously Presented) The method as claimed in claim 15, further comprising: 
reading the link using the client computer from a Quick Response (QR)-code or from [[an]]a Near Field Communication (NFC)-tag. 
(Previously Presented) The method as claimed in claim 15, further comprising: 
transferring first the at least one piece of information contained in the parameter field to an intermediate component which converts the at least one piece of information into a data format compatible with the first frame application; and transmitting the converted at least one piece of information from the intermediate 
component to the first frame application. 
(Previously Presented) The method as claimed in claim 15, further comprising: starting a shell application in the client computer upon the invoking of the link, wherein 
the shell application initiates and coordinates the steps following the invoking of the link. 
(Previously Presented) The method as claimed in claim 15, further comprising: 
performing a plausibility check by the client computer after the invoking of the link, wherein the steps following the invoking of the link are performed only in the case that the plausibility was affirmative. 
(Previously Presented) The method as claimed in claim 26, wherein the plausibility check comprises a semantic testing of the link. 
(Currently Amended) The method as claimed in claim 15, wherein as a subcomponent of the configured communication path a second communication network is used for connecting the client computer and the field access unit. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 15-28 are allowable over the prior art of record. 
The closest prior art reference is Vetter et al., WO 20050101149 A1. Vetter teaches a client application including a browser making requests to a web service by invoking links that comprise a protocol field and parameter field and that are interpreted to display a webpage within the client application which is a browser. The web page within the browser is not one of the frame applications, such as a Field Device Tool (FDT)-frame application, a Field Device Integration (FDI)-host, a Device Description (DD)-host, or an Electronic Device Description (EDD)-host. The web pages associated with frame applications is requested from the server by conventional webpage exchange. Vetter does not specifically teach starting the frame application on the client device by invoking the link and then interpreting the protocol field and parameter field of the link. Next the link is transferred to the frame application on the client device and used to configure the path to the field device through the field access unit as recited in the claims.
Newly discovered prior art reference Smith et al.,  US 20140358251 A1, teaches launching a frame application as an embedded field device tool frame for communication with a system configuration server that stores a FDT project. The FDT project is hosted by Control IST system topology application. Smith does not specifically teach starting the frame application on the client device by invoking the link and then interpreting the protocol field and parameter field of the link. Next the link is transferred to the frame application on the client device and used to configure the path to the field device through the field access unit as recited in the claims.
Newly discovered prior art reference Harnischfeger EP 3165975 A1, teaches a web server coupled to the client framework application, which makes the field device-type-specific web-based user interfaces assigned to the respective device drivers or communication device drivers available as web pages, and that the client application of the operating device provides a web browser that establishes a first communication link between the web browser and the server's web server. Harnischfeger does not specifically teach starting the frame application on the client device by invoking the link and then interpreting the protocol field and parameter field of the link. Next the link is transferred to the frame application on the client device and used to configure the path to the field device through the field access unit as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patrice L Winder/Primary Examiner, Art Unit 2452